Case: 19-50903      Document: 00516088181          Page: 1     Date Filed: 11/10/2021




              United States Court of Appeals
                   for the Fifth Circuit                                 United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        November 10, 2021
                                   No. 19-50903                            Lyle W. Cayce
                                 Summary Calendar                               Clerk


   David Foster Alderidge,

                                                             Plaintiff—Appellant,

                                        versus

   Gary Painter, Acting Sheriff of Midland, Texas; John/Jane Doe,
   Supervisor, Manager, Clerk, or Coordinator of the Records Division of the
   Midland County Sheriff’s Office; John/Jane Doe, Supervisor, Manager,
   Clerk, or Coordinator of the Records Clerk of the Institutional Division of the
   Texas Department of Criminal Justice; FNU Perez, Intake Coordinator of
   the Texas Department of Criminal Justice, Rogelio Sanchez Unit,

                                                           Defendants—Appellees.


                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 7:18-CV-11



   Before Jolly, Willett, and Engelhardt, Circuit Judges.
   Per Curiam:*


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 19-50903      Document: 00516088181            Page: 2    Date Filed: 11/10/2021




                                      No. 19-50903


          David Foster Alderidge, former Texas prisoner # 2072837, filed a civil
   rights action under 42 U.S.C. § 1983 against various defendants.               He
   maintained that his constitutional rights were violated because he was
   unlawfully imprisoned beyond his release date. He asserted that the terms of
   his sentence were not properly implemented and that officials failed to apply
   the presentence credit that he was awarded. The district court granted
   summary judgment in part and dismissed the complaint in part for failure to
   state a claim pursuant to 28 U.S.C. § 1915(e)(2)(B).
          Alderidge appeals the disposition of his § 1983 complaint. He also has
   moved to amend the caption. The motion is granted.
          Alderidge has not set forth any arguments concerning his claims. He
   does not acknowledge the basis upon which the district court determined that
   he was not entitled to relief and, specifically, fails to identify any error in the
   district court’s grant of summary judgment or its dismissal for failure to state
   a claim. While he refers us to the district court record, he does not reiterate
   a relevant argument that he raised in the district court or identify a previously
   asserted claim that constitutes a challenge to the district court’s reasoning
   for disposing of his § 1983 complaint. Incorporation by reference otherwise
   is not allowed. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir. 1993). We
   afford pro se briefs liberal construction, Haines v. Kerner, 404 U.S. 519, 520-
   21 (1972), but even pro se litigants must brief arguments to preserve them,
   Yohey, 985 F.2d at 224-25. Thus, Alderidge has abandoned any challenge to
   the district court’s disposition of his complaint. See Brinkmann v. Dallas Cty.
   Deputy Sheriff Abner, 813 F.2d 744, 748 (5th Cir. 1987).
          Because Alderidge had not raised any legal point of arguable merit, we
   dismiss the appeal as frivolous. See 5th Cir. R. 42.2. Our dismissal counts
   as a strike for purposes of 28 U.S.C. § 1915(g). Alderidge is cautioned that if
   he accumulates three strikes, he may not proceed in forma pauperis in any




                                           2
Case: 19-50903      Document: 00516088181           Page: 3    Date Filed: 11/10/2021




                                     No. 19-50903


   civil action or appeal filed while he is incarcerated or detained in any facility
   unless he is under imminent danger of serious physical injury. See § 1915(g).
   Further, he is warned that, regardless of the bar of § 1915(g), future frivolous
   filings will also subject him to monetary sanctions and limits on his access to
   this court and any court subject to this court’s jurisdiction.
          APPEAL DISMISSED; MOTION TO AMEND CAPTION
   GRANTED; SANCTION WARNING ISSUED.




                                          3